RESTRICTED SHARE AWARD AGREEMENT
UNDER THE
WINTHROP REALTY TRUST
2007 LONG TERM INCENTIVE PLAN


 
THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made by and between
Winthrop Realty Trust (the “Company”) and Carolyn Tiffany (the “Participant”)
effective February, 2013 (the “Grant Date”).
 
WHEREAS, the Company maintains the Winthrop Realty Trust 2007 Long Term
Incentive Plan (the “Plan”), which Plan permits the grant of Restricted Shares;
 
WHEREAS, FUR Advisors LLC (the “Advisor”) manages the Company pursuant to the
terms of that certain Third Amended and Restated Advisory Agreement by and among
the Company, WRT Realty, L.P. and the Advisor dated as of February 1, 2013 (the
“Advisory Agreement”);
 
WHEREAS, the Participant is in service with the Advisor in a position of
responsibility and in that capacity performs substantial services for the
benefit of the Company; and
 
WHEREAS, to align the Participant’s financial interests with those of the
Company’s shareholders, the Board has approved this Award.
 
NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:
 
1.           Award of Restricted Shares.  Pursuant to the Plan, the Company
hereby awards to the Participant 33,333 Restricted Shares, subject to the
restrictions and on the terms and conditions set forth in this Agreement (the
“Awarded Shares”).  The terms of the Plan are hereby incorporated into this
Agreement by this reference, as though fully set forth herein.  Except as
otherwise provided herein, capitalized terms herein will have the same meaning
as defined in the Plan.
 
2.           Vesting of Awarded Shares.  The Awarded Shares are subject to
forfeiture to the Company until they become vested in accordance with this
Section 2.  While subject to forfeiture, the Awarded Shares may not be sold,
pledged, assigned, otherwise encumbered or transferred in any manner, whether
voluntarily or involuntarily by the operation of law.
 
(a)           Vesting Based on Continued Service.  100% of the Awarded Shares
will become vested on December 31, 2017, provided the Participant remains in
continuous service with the Advisor through that date.
 
(b)           Acceleration of Vesting.
 
i.           Change in Control.  Upon a Change in Control, any Awarded Shares
that then remain subject to forfeiture will become vested, provided that the
Participant remains in continuous service with the Advisor through the closing
of that Change in Control.  For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following, in one transaction or a series of
related transactions: (1) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becoming a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the Company’s then outstanding securities;
(2) a consolidation, equity exchange, reorganization or merger of the Company
resulting in the equity holders of the Company immediately prior to such event
not owning at least a majority of the voting power of the resulting entity’s
securities outstanding immediately following such event; (3) the sale or other
disposition of all or substantially all the assets of the Company; or (4) a
dissolution of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
ii.           Certain Terminations of the Advisory Agreement.  If the Advisory
Agreement is terminated by the Company for any reason other than Cause (as
defined in the Advisory Agreement with respect to the Advisor), or if the
Advisory Agreement is terminated by the Advisor for Cause (as defined in the
Advisory Agreement with respect to the Company), any Awarded Shares that then
remain subject to forfeiture will become vested.
 
iii.           Cessation of Service due to Death or Disability.  Upon a
cessation of the Participant’s service with the Advisor due to his or her death
or Disability (within the meaning of Treas. Reg. § 1.409A-3(i)(4)(i)(A)), any
Awarded Shares that then remain subject to forfeiture will become vested.
 
(c)           Forfeiture of Awarded Shares.
 
i.           Cessation of Service with Advisor.  Except as set forth in Section
2(b)(iii), upon any cessation of the Participant’s service with the Advisor
(whether initiated by the Advisor, Participant or otherwise), any Awarded Shares
which then remain forfeitable will immediately and automatically be forfeited to
the Company and the Participant will have no further rights with respect to
those shares.
 
For purposes of this Agreement, the Participant will be deemed to have
experienced a cessation of service with the Advisor on the date that such
Participant ceases to spend substantially all of his or her business time with
respect to the Company.
 
ii.           Certain Terminations of the Advisory Agreement.  If the Company
terminates the Advisory Agreement for Cause (as defined in the Advisory
Agreement with respect to the Advisor), or if the Advisory Agreement is
terminated by the Advisor for any reason other than Cause (as defined in the
Advisory Agreement with respect to the Company), any Awarded Shares that then
remain subject to forfeiture will immediately and automatically be forfeited to
the Company and the Participant will have no further rights with respect to
those shares.
 
3.           Issuance of Shares.
 
(a)           The Company will cause the Awarded Shares to be issued in the
Participant’s name either by book-entry registration or by issuance of a stock
certificate or certificates.
 
(b)           While the Awarded Shares remain forfeitable, the Company will
cause an appropriate stop-transfer order to be issued and to remain in effect
with respect to the Awarded Shares.  As soon as practicable following the time
that any Restricted Share becomes vested (and provided that appropriate
arrangements have been made with the Company or the Advisor for the withholding
or payment of any taxes that may be due with respect to such shares), the
Company will cause that stop-transfer order to be removed.  The Company may also
condition delivery of certificates for Awarded Shares upon receipt from the
Participant of any undertakings that it may determine are appropriate to
facilitate compliance with federal and state securities laws.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)           If any certificate is issued in respect of Awarded Shares, that
certificate will be legended and held in escrow by the Company’s secretary or
his or her designee.  In addition, the Participant may be required to execute
and deliver to the Company a stock power with respect to those Awarded
Shares.  At such time as those Awarded Shares become vested, the Company will
cause a new certificate to be issued without that portion of the legend
referencing the previously applicable forfeiture conditions and will cause that
new certificate to be delivered to the Participant (again, provided that
appropriate arrangements have been made with the Company or the Advisor for the
withholding or payment of any taxes that may be due with respect to such
Shares).
 
4.           Substitute Property. If, while any of the Awarded Shares remain
subject to forfeiture, there occurs a merger, reclassification,
recapitalization, stock split, stock dividend or other similar event or
transaction resulting in new, substituted or additional securities being issued
or delivered to the Participant by reason of the Participant’s ownership of the
Awarded Shares, such securities will constitute “Awarded Shares” for all
purposes of this Agreement and any certificate issued to evidence such
securities will immediately be deposited with the secretary of the Company (or
his or her designee) and subject to the escrow described in Section 3, above.
 
5.           Voting Proxy During Restricted Period.  The Participant hereby
irrevocably appoints the secretary of the Company (or his or her designee) as
his or her attorney and proxy, with full power of substitution and
resubstitution, to exercise all voting rights with respect to the Awarded Shares
while those shares remain forfeitable.
 
6.           Dividends.  The Participant will be entitled to receive cash
dividends with respect to the Awarded Shares solely in the manner as described
in this Section 6.
 
(a)           If a cash dividend is paid in respect of Common Shares from and
after January 1, 2013, while such Awarded Shares remain subject to forfeiture
the Participant will only be entitled to receive a portion of that dividend,
which portion will be equal to (i) five percent, multiplied by (ii) the number
of full calendar quarters that have transpired between January 1, 2013 and the
applicable dividend payment date, less any required tax withholding.  The
portion of any cash dividend not paid to the Participant in accordance with the
preceding sentence and not required to be withheld for taxes will be paid into
the escrow described below in Section 6(b).
 
(b)           The portion of any cash dividend subject to escrow pursuant to
Section 6(a), above, will be deposited into escrow with the secretary of the
Company (or his or her designee) and will be delivered to the Participant, less
any required tax withholding, only if and when the Awarded Shares become
vested.  If the Awarded Shares are forfeited, the contents of the escrow will
revert to the Company.  Pending distribution, the assets of the escrow will be
invested by the escrow agent in a money market fund or similar investment
selected by the escrow agent, in his or her sole discretion, and reasonably
satisfactory to the Advisor.  Gains realized or interest paid on such
investments during any calendar quarter, less any required tax withholding, will
be paid to the Participant within 30 days following the end of that quarter,
provided the Awarded Shares were not forfeited prior to the end of that quarter.
 
7.           Securities Laws.  The Board may from time to time impose any
conditions on the Awarded Shares as it deems necessary or advisable to ensure
that the Awarded Shares are issued and sold in compliance with the requirements
of any stock exchange or quotation system upon which the shares are then listed
or quoted, the Securities Act of 1933 and all other applicable laws.
 
8.           Tax Consequences.
 
(a)           The Participant acknowledges that the Company has not advised the
Participant regarding the tax treatment of this Award.  The Participant has had
the opportunity to review with his or her own tax advisors the federal, state
and local tax consequences of the transactions contemplated by this
Agreement.  The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b)           If the Participant makes an election under Section 83(b) of the
Code with respect to the grant of the Awarded Shares, the Participant agrees to
notify the Company in writing on the day of such election.  The amount
includible in the Participant’s income as a result of that election will be
subject to tax withholding.  The Participant will be required to remit to the
Company in cash, or make other arrangements reasonably satisfactory to the
Company for the satisfaction of, such tax withholding amount; failure to do so
within three business days of making the Section 83(b) election will result in
forfeiture of all the Awarded Shares.
 
9.           No Right to Continued Service.  Without limiting the generality of
Section 11 of the Plan, the grant of Awarded Shares hereunder will not confer
upon the Participant any right to continue in service with the Advisor and the
Company will have no obligation or liability to Participant in connection with
any cessation of Participant’s service with the Advisor.
 
10.           The Plan.  This Award is subject to, and the Participant agrees to
be bound by, all of the terms and conditions of the Plan, a copy of which has
been provided to the Participant.  Pursuant to the Plan, the Committee is
authorized to adopt rules and regulations not inconsistent with the Plan as it
shall deem appropriate and proper.  All questions of interpretation and
application of the Plan shall be determined by the Committee and any such
determination shall be final, binding and conclusive.
 
11.           Consent to Electronic Delivery.  The Participant hereby authorizes
the Company to deliver electronically any prospectuses or other documentation
related to this Agreement, the Plan and any other compensation or benefit plan
or arrangement in effect from time to time (including, without limitation,
reports, proxy statements or other documents that are required to be delivered
to participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations).  For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail.  Upon written request, the
Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically.  The authorization described in
this paragraph may be revoked by the Participant at any time by written notice
to the Company.
 
12.           Entire Agreement.  This Agreement, together with the Plan,
represents the entire agreement between the parties hereto relating to the
subject matter hereof, and merges and supersedes all prior and contemporaneous
discussions, agreements and understandings of every nature.
 
13.           Governing Law; Waiver of Jury Trial.  This Agreement will be
construed in accordance with the laws of the State of New York, without regard
to the application of the principles of conflicts of laws.  No suit, action or
proceeding with respect to this Agreement may be brought in any court or before
any similar authority other than in a court of competent jurisdiction in the
State of New York and the parties hereby submit to the exclusive jurisdiction of
such courts for the purpose of such suit, proceeding or judgment.  Each of the
parties hereto hereby irrevocably waives any right which it may have had to
bring such an action in any other court, domestic or foreign, or before any
similar domestic or foreign authority and agreed not to claim or plead the
same.  Each of the parties hereto hereby irrevocably and unconditionally waives
trial by jury in any legal action or proceeding in relation to this Agreement
and for any counterclaim therein.
 
14.           Amendment.  This Agreement may only be amended by a writing signed
by each of the parties hereto.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
15.           Execution.  This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.
 
IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Restricted Share Award Agreement on the
respective date below indicated.
 
WINTHROP REALTY TRUST
   
By:
/s/Michael L. Ashner Name:  Michael L. Ashner Title: Chairman and Chief
Executive Officer Date: February 1, 2013

   
CAROLYN TIFFANY
    Signature:  /s/ Carolyn Tiffany Date:  February 1, 2013

 
- 5 -

--------------------------------------------------------------------------------

 